Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-11 of M. Murai et al., US 17/277,456 (Sep 24, 2019) are pending.  Claims 2-7 and 11 to the non-elected inventions of Groups (II)-(VII) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1 and 8-10 have been examined on the merits.  Claims 1, 8 and 10 are rejected.  Claim 9 is objectionable.  

Election/Restrictions 

Applicant's election of Group (I) (claims 1 and 8-10), with traverse in the Reply to Restriction Requirement filed on August 1, 2022, is acknowledged.  Claims 2-7 and 11 to the non-elected inventions of Groups (II)-(VII) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the restriction requirement is made FINAL.  

Pursuant to the Election of Species Requirement to elect a species Applicant respectively elected the following species:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1 and 8-10 read on the elected species.  The elected species were searched and found disclosed by Y. Hwang et al., US 2014/0275001 (2014) (“Hwang”) except for the elected species of formula (1).  Pursuant to MPEP § 803.02, the search was extended to the species falling within the scope of claim 9.  Accordingly, the provisional election of species requirement is given effect and no claims to the non-elected species are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).  See, MPEP § 803.02.  

Applicant’s Traversal

Applicant traverses on the grounds that if there is subject matter common to all the claims, a lack of unity of invention may only be established a posteriori by showing that the common subject matter does not define a contribution over the prior art.  In this regard, Applicant argues that the Restriction did not make this showing.  This argument is not considered persuasive because, as discussed in detail below, Y. Hwang et al., US 2014/0275001 (2014) (“Hwang”) teaches each and every element of claim 1 and claim 1 does not make a contribution over the art in view of Hwang.  Applicant’s argument regarding the election of species requirement is not persuasive for the same reason.  

Claim Objections

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over Y. Hwang et al., US 2014/0275001 (2014) (“Hwang”)

Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Y. Hwang et al., US 2014/0275001 (2014) (“Hwang”).  Hwang teaches that (2S,5R)-2-(1,3,4-oxadiazol-2-yl)-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl hydrogen sulfate is useful as a drug substance and in drug product development.  Hwang at page 1, [0004].  As part of the synthesis to make this compound, Hwang teaches the following reaction.  Hwang at pages 8-9, [0110]-[0112].  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


In the above Hwang reaction, Hwang’s compound (2S,5S)-1-tert-butyl 2-ethyl-5-hydroxypiperidine-1,2-dicarboxylate meets each and every limitation of claimed formula (1) where -OH is the claimed leaving group (LG), the N-ester group corresponds to the claimed PG1 (same group as the elected species), and the ethyl ester group corresponds to the claimed -CO2R (same group as the elected species).  

In the above Hwang reaction, Hwang’s compound N-(benzyloxy)-2-nitrobenzene sulfonamide meets each and every limitation of the claimed PG2NHOPG3.  The only difference between Hwang’s N-(benzyloxy)-2-nitrobenzene sulfonamide and the elected species of formula PG2NHOPG3 is the para versus ortho substitution of the -NO2 group.  Thus the Hwang compound clearly meets the structural limitations of claimed groups PG2 and PG3.  

Hwang’s product clearly meets each and every structural limitation of the claimed compound of formula (2).  The only difference between Hwang’s product and the elected species of formula is the para versus ortho substitution of the -NO2 group.  Thus the Hwang compound clearly meets the structural limitations of claimed groups PG1, PG2 and PG3, and R.  

Hwang’s triphenyl phosphine (PPH3) meets the limitations of the claimed “base”.  See open-ended specification discussion of base.  Specification at pages 51-52, line 32 - line 3.  Triphenyl phosphine is known in the art to be a base.  See e.g., T. Allman et al., Canadian Journal of Chemistry, 716-722 (1982) (page 716, at col. 2 “[p]hosphines, like amines, are also Bronsted bases”); R. Sanders et al., J.C.S. Dalton, 743-747 (1973) (page 746 col. 2, “[h]owever, triphenylphosphine is a weak base even among phosphines”).  

Finally, Hwang’s THF (tetrahydrofuran) meets the claim 1 limitation of solvent. As such, the above Hwang reaction meets each and every limitation of claim 1, which is therefore anticipated pursuant to 35 U.S.C. 102(a)(1)/(2).  

Regarding claim 8, which 

PG1 is a carbamate type protecting group or an amide type protecting group, and a [Symbol font/0x73]p value thereof is not more than 1.00.

PG1 in the Hwang reaction is a t-butoxycarbonyl group, which is an amide type protecting group and has a [Symbol font/0x73]p value of 0.64.   See Specification at page 24, lines 1-16; see also C. Hansch et al, 91 Chemical Reviews, 165-195 (1991) (page 184, reporting a [Symbol font/0x73]p value (Hammett value) of 0.64 for -COOR).  As such claim 8 is also anticipated. 

Regarding claim 10, the Hwang reaction is performed within the claim 10 temperature range.  Claim 10 is therefore also anticipated.  

Subject Matter Free of the Art of Record

Claim 9 is free of the art of record.  The closest art of record is Y. Hwang et al., US 2014/0275001 (2014) (“Hwang”) in view of in view of J. Chung et al., US 2022/0194941 (2022).1  Hwang was discussed in detail above.  Hwang differs from claim 9 in that claim 9 requires that in formula (1) “LG is a sulfonyl group”, while in Hwang variable LG is -OH.  


Chung discloses the following displacement of a sulfonyl group with compound 1-f (which is Applicant’s elected species of PG2NHOPG3).  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Chung US-Prov at page 15.  Chung teaches preparation of 1-e by reacting the free hydroxyl group with 4-nitrobenzenesulfonyl chloride.  Chug US-Prov at page 14.  Chung’s above process differs from the claim 1 process in that Chung’s compounds 1-e and 1-g do not meet the requirements of claim 1 variable R with respect to claimed formula (1) and claimed formula (2).  Note that Chung does not disclose a percent yield.  

One of ordinary skill is not motivated to modify Hwang by replacing the -OH group with Chung’s 4-nitrobenzenesulfonyl group so as to arrive at the claimed process.  MPEP § 2144.  Motivation is lacking because such would require the extra process steps and Chung does not report a percent yield or other advantages over the non-modified Hwang process.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chung is effective prior art under 35 USC § 102(a)(2) respecting the subject matter cited as of the filing date of Chung’s priority document US 62/838,987 (Apr. 26, 2019) because: (1) Chung is U.S. patent application publication; (2) names another inventor; and (3) the subject matter of Chung relied upon in this rejection is disclosed in Chung’s priority document US 62/838,987 (Apr. 26, 2019) (Chung US-Prov.).  See MPEP § 2154.01; 35 USC § 102(d).  Applicant cannot rely upon the certified copy of the foreign priority application (i.e., JP 2018-177774 (Sep. 21, 2018)) for a priority date because an English-language translation of this priority document has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.